

Exhibit 10.43


PINNACLE FINANCIAL PARTNERS, INC.
Named Executive Officer Compensation Summary


The following table sets forth the current base salaries paid to the Chief
Executive Officer and the four other named executive officers of Pinnacle
Financial Partners, Inc. (the “Company”) and the amount of the cash bonus paid
to these persons in 2007 under the Company’s 2006 Cash Incentive Plan.


Executive Officer
Current Salary
2006 Cash Bonus
     
M. Terry Turner - CEO
$ 532,000
$165,000
Robert A. McCabe, Jr. - Chairman of the Board
$ 505,400
$156,750
Hugh M. Queener - CAO
$ 280,000
  $86,800
Harold R. Carpenter - CFO
$ 275,000
   $62,800
Charles B. McMahan - Sr. Credit Officer
$ 186,000
   $46,300

 
In addition to their base salaries, these executive officers are also eligible
to:
 

·  
Receive cash bonuses under the Company's 2007 Cash Incentive Plan;

 

·  
Participate in the Company's equity incentive programs, which currently involves
the award of non-qualified stock options and restricted stock pursuant to the
Company's 2004 Equity Incentive Plan; and

 

·  
Participate in the Company's broad-based benefit programs generally available to
its employees, including health, disability and life insurance programs and the
Company’s 401k plan.

 
Additionally, Messrs. Turner, McCabe and Queener receive a monthly car
allowance.
 
The foregoing information is summary in nature. Additional information regarding
the named executive officer compensation will be provided in the Company’s proxy
statement to be filed in connection with the 2007 annual meeting of the
Company’s shareholders.
 